The offense is burglary of a private residence; the punishment, confinement in the penitentiary for five years.
We are unable to agree with appellant's contention that the evidence is insufficient. William Charles Porter, the owner and occupant of the burglarized residence, testified, in substance, as follows: "On the night of November 18, 1933, he locked the doors and windows of his house. About 4:30 a.m. appellant entered his room and awakened him by feeling of his side. He attacked appellant and they engaged in a scuffle. Appellant said: "I will kill you." Disengaging himself, appellant left the house through a window. After appellant left the witness found that his watch was gone.
Appellant was arrested several blocks away from the burglarized house at 5 a.m. on the date of the burglary. The arresting officers found no watch or other property of Mr. Porter in his possession.
Testifying in his own behalf, appellant denied that he entered Mr. Porter's residence. His affirmative defense of alibi was supported by the testimony of other witnesses.
Several bills of exception are brought forward in which appellant complains of the action of the trial court in declining to permit him to question jurors on their voir dire examination concerning any prejudice they might entertain toward Mexicans. The court qualified said bills of exception, without objection on the part of appellant. The qualifications show that *Page 475 
appellant's right to interrogate the jurors was not restricted and that the court permitted appellant to interrogate the jurors individually. As qualified, the bills fail to reflect error.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.